Citation Nr: 9933384	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  94-37 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1993, from 
the Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran has since re-located and 
his appeal has been forwarded from the Portland, Oregon, RO.

This case was before the Board in April 1996, when it was 
remanded for further development.  


FINDING OF FACT

Diagnoses of post-traumatic stress disorder are currently 
shown, and have been attributed to the veteran's 
subjectively-presented inservice stressors.


CONCLUSION OF LAW

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDING AND CONCLUSION


In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of 

Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  


Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

With regard to the instant case, the medical record is 
replete with diagnoses of post-traumatic stress disorder that 
have been attributed to the veteran's subjectively-presented 
inservice stressors.  This provides a sufficient basis for 
finding that the claim is well grounded.


ORDER

The veteran's claim for service connection for post-traumatic 
stress disorder is well grounded.



REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, and credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999), 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrences of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999).

The veteran contends that he has PTSD as a result of his 
active service, and he related details of a claimed stressor 
at his personal hearing in January 1994.  He reported that 
approximately two months after he arrived in Vietnam he was 
assigned as a ten ton wrecker driver and that shortly 
thereafter he was sent on a mission with his wrecker to a 
nearby artillery firebase for the purpose of assisting in re-
tubing 175mm and 8 inch field pieces.  He reported that while 
at the firebase he assisted in its defense during a combined 
mortar/rocket bombardment and ground attack.  He related that 
during this defense he fought beside soldiers of the D 
Company 1/35th Infantry (D/1/35 IN) and elements of the 4th 
Infantry Division (4th ID).  He stated that the fire base was 
named "Tin Can" and that it was located near a city named 
Tinh Canh.  He did not recall the unit designation of the 
artillery unit located there, but he specified that it was a 
mixed unit consisting of 175mm field guns, 8 inch howitzers, 
and 105 mm howitzers.  

Subsequent to the veteran's testimony the RO requested 
development of his claimed stressors from the U.S. Army and 
Joint Services Environmental Support Group (ESG), now the 
U.S. Armed Services Center for Research of Unit Records 

(USASCRUR).  The RO asked ESG to verify whether the veteran's 
unit, the 149th Light Equipment Maintenance Co. (149th LEM), 
supported the 4th ID at Firebase Tin Can in June, July, or 
August 1969.  ESG replied in June 1994 that they were unable 
to locate documentation that specifically stated that the 
149th LEM supported the 4th ID during combat operations.  No 
specific development was completed regarding the operations 
of D/1/35 IN or Fire Base Tin Can.

The Board finds that further development is required in this 
claim.  Although the record in this case contains some 
inconsistencies - for example, on VA examination in July 1971 
the veteran reported that his only exposure to acoustical 
trauma in Vietnam was from outgoing artillery at Pleiku's 
Artillery Hill - the veteran has presented an account of an 
alleged stressor with some degree of detail regarding time, 
place and unit.  He is, therefore, entitled to full 
development of evidence regarding this matter.  In 
adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1999); see Hayes v. Brown, 5 Vet.App. 
60, 66 (1993). 

In approaching a claim of service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then should the case be referred for a medical 
examination to determine the sufficiency of the stressor and 
whether the remaining elements required to support the 
diagnosis of PTSD are met.  In such a referral, the 
adjudicators must specify to the examiner precisely what 
stressors are accepted as established by the record, and the 
medical examiners must be instructed that only those events 
may be considered in determining whether stressors to which 
the veteran was exposed during service were of sufficient 
severity to have resulted in the current psychiatric 
symptoms.  In other words, if the adjudicators determine that 
the existence of an alleged stressor or stressors in service 
is not established by the record, a medical examination to 
determine whether PTSD due to service is present is 
pointless.  Likewise, if the examiners 

render a diagnosis of PTSD that is not clearly based upon 
stressors in service whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following:

1.  The RO should request from the 
veteran another comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, and detailed descriptions of 
events, as well as identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  With 
the additional information obtained and 
the evidence currently of record, the RO 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary, together with a copy of the 
DD 214 and the DA Form 20, or equivalent, 
and all associated documents, should be 
sent to the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150.  They should 
be requested to provide any information 
that might corroborate the veteran's 
alleged stressors.  USASCRUR should be 
specifically asked to provide information 

regarding the operations of D/1/35 IN 
during June, July, and August 1969; and 
operations involving the "Tin Can" 
firebase during that period.

2.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify those stressor(s) for the record 
and then schedule the veteran for a VA 
psychiatric examination to determine 
whether he has PTSD based on such 
stressor(s).  In determining whether or 
not the veteran has PTSD due to an 
inservice stressor, the examiner may rely 
only on the stressor(s) verified by 
USASCRUR.  The claims folder should be 
provided to the examiner for review.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the complete rationale 
for all opinions expressed.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the requested 
actions are completed in full.  
Thereafter, the RO should readjudicate 
the veteran's claim.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration. The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals







